386 F.2d 192
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.AGAWAM FOOD MART, INC., d/b/a the Food Mart, Respondent.
No. 6931.
United States Court of Appeals First Circuit.
December 1, 1967.

Warren M. Davison, Atty., with whom Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, and Robert M. Lieber, Atty., N. L. R. B., Washington, D. C., were on brief, for petitioner.
David I. Shactman, Springfield, Mass., with whom Arthur M. Marshall, Springfield, Mass., was on brief, for respondent.
Before ALDRICH, Chief Judge, McENTEE and COFFIN, Circuit Judges.
PER CURIAM.


1
This case reaches what appears at first blush to be an unusual and unfair result. Scrutiny of the record, however, indicates to us that the findings and opinion of the trial examiner, adopted by the Board, to the effect that the respondent was not really endeavoring to obtain the union's assent to a wage increase, but was seeking to place the union in an unfavorable light and capitalize on the situation, were not plainly wrong. Indeed, we think the Board was plainly right. If respondent's purpose was the simple and single one which it contends it was, namely, a bona fide attempt to obtain the union's waiver of objection to an increase in benefits, it would have asked the union first, and privately, rather than commence with a public announcement clearly indicating that those employees who were represented, or sought to be represented, by the union were disadvantaged thereby. That this was not mere thoughtlessness on respondent's part is evidenced by its subsequent conduct.


2
Respondent does not criticize the form of the order as such, but had it we would think a broad order, even extending as it did to section 8(a) (3), was justified in this case.


3
The order will be enforced.